Exhibit 10.21

OCEANFIRST FINANCIAL CORP.

2006 STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT

 

Name of Recipient:   __________________________________________
Total Stock Award:   ___________________ Installment Schedule:  
_________________________________ Vesting Schedule:   Installments are earned
after each period of continuous employment commencing on
                             and on each                             ,
thereafter through                             . Date of Grant:  
__________________ Effect of termination of   Employment because of:   (a) Death
or Disability:   All unvested shares subject to this Stock Award vest
immediately upon such termination of employment. (b) Cause:   All unvested
shares subject to this Stock Award shall be forfeited as of the date of
termination and any rights the Recipient had to such shares become null and
void. (c) Other Reasons:   Unless otherwise determined by the Committee, all
unvested shares subject to this Stock Award shall be forfeited as of the date of
termination and any rights the Recipient had to such shares become null and
void. Voting:   Recipient is entitled to direct the Trustee as to the voting of
shares subject to this Stock Award that have been granted, but have not yet been
earned and distributed.

 

27



--------------------------------------------------------------------------------

Non-Transferability:    The Recipient of this Stock Award shall not sell,
transfer, assign, pledge or otherwise encumber Shares subject to this Stock
Award until full vesting of such Shares has occurred. The period of time between
the Date of Grant and the date Shares subject to this Award Agreement become
vested is referred to herein as the “Restricted Period.” All certificates
representing Shares subject to this Award Agreement shall have endorsed thereon
the following legend: “The shares represented by this certificate are subject to
an agreement between the Holding Company and the registered holder, a copy of
which is on file at the principal office of the Holding Company.”    Unless
determined otherwise by the Committee and except in the event of the Recipient’s
death or pursuant to a domestic relations order, this Stock Award is not
transferable and may be earned only in the Recipient’s lifetime. Upon the death
of the Recipient, this Stock Award is transferable by will or the laws of
descent and distribution. The terms of the OceanFirst Financial Corp. 2006 Stock
Incentive Plan (the “Plan”) and this Stock Award Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Recipient.
   In the event the Recipient is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended, the Committee must give written
consent to permit the shares subject to this Stock Award Agreement to be sold or
otherwise disposed of within six (6) months following the Date of Grant of this
Stock Award. Distribution:    The certificate or certificates evidencing Shares
subject to this Stock Award shall be delivered to and deposited with a trustee
or with the Secretary of the Holding Company as Escrow Agent in this transaction
(either referred to herein as the “Trustee”). Such certificates are to be held
by the Trustee until termination of the Restricted Period. Shares of Common
Stock, plus any dividends and earnings on such shares, will be distributed as
soon as practicable upon termination of the Restricted Period. Designation of
Beneficiary:    A Beneficiary may be designated in writing (subject to such
requirements as the Committee may specify in its discretion) to receive in the
event of death, any Award to which the Recipient would be entitled pursuant to
the Plan under the Stock Award Agreement.

The Committee hereby grants to the individual named above (“Recipient”) a Stock
Award for the number of Shares listed above, subject to the terms and conditions
of the Plan and this Stock Award Agreement. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Stock
Award Agreement, the terms and conditions of the Plan shall prevail.

Neither the Plan or this grant create any right on the part of an employee to
continue in the service of OceanFirst Bank, OceanFirst Financial Corp. or any
affiliates thereof. All capitalized terms herein shall have the same meaning as
those contained in the Plan.

The Holding Company shall not be required to transfer on its books any Shares
which have been sold or transferred in violation of any of the provisions set
forth in this Stock Award Agreement. The parties agree to execute such further
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Stock Award Agreement.

 

28



--------------------------------------------------------------------------------

The Recipient agrees to make appropriate arrangements with the Holding Company
(or parent or subsidiary employing or retaining the Recipient) for satisfaction
of any Federal, state, local and foreign income and employment tax withholding
requirements applicable to Shares subject to this Award Agreement. The Recipient
represents that the Recipient has consulted with any tax consultants deemed
advisable in connection with this Stock Award and that Recipient is not relying
on the Holding Company for any tax advice.

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the Committee thereof, in respect
of the Plan and this Stock Award Agreement shall be final and conclusive.

The Plan is incorporated herein by reference. The Plan and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient. In
the event of a conflict between the terms of the Plan and this Stock Award
Agreement, the terms of the Plan prevail. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan. This Stock Award Agreement is governed by the internal substantive laws,
but not the choice of law rules, of [STATE].

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Stock Award
Agreement to be executed, and said Recipient has hereunto set his hand, as of
this      day of             , 200    .

 

OCEANFIRST FINANCIAL CORP. By:  

 

RECIPIENT

 

 

29